Citation Nr: 0110715	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for peripheral 
neuropathy of the feet.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claim, additional development of the record will be 
required.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the CAVC invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the CAVC's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in April 1997, 
the veteran's claim must be considered under the law extant 
at that time.

Review of the record reveals that the veteran had outpatient 
surgery on his 
service-connected right knee disorder at a VA medical 
facility on November 14, 1996.  The operation report reflects 
that he tolerated the right knee arthroscopy with partial 
meniscectomy and debridement well.  However, postoperative 
nursing progress notes reflect that he complained of numbness 
in both legs.  The veteran was prescribed Percocet and Colace 
for pain and discharged later that day.

Notwithstanding, the veteran continued to complain of 
bilateral numbness in the feet, i.e. a burning sensation in 
the toes, greater on the left than right.  In January 1997, a 
MRI of the lumbar spine was taken to rule out the presence of 
discogenic disease insofar as the veteran was status post 
three surgeries.  It was noted that the MRI revealed mild 
canal stenosis of L3-4 secondary to posterior osteophytes and 
multiple minimal ventral deformities of the thecal sac at 
other level, with no evidence of canal stenosis or neural 
foraminal stenosis.  X-rays of the right knee taken in 
February 1997 reveal narrowing of the medial aspect of the 
joint space consistent with some degree of underlying 
degenerative changes.  In March 1997, the veteran was seen in 
the Neurosurgery Clinic for evaluation of these results.  The 
clinical record noted that the veteran had a history of left 
lower extremity radiculopathy following his previous three 
back surgeries; the last surgery was in 1971.  It was noted, 
however, that the pain increased after he underwent spinal 
anesthetic for his surgery in November 1996.  Based on the 
foregoing, and examination of the veteran, the examiner 
opined that the veteran manifested chronic low back pain and 
nerve root irritation secondary to spinal anesthetic.  The 
veteran was seen with moderate degenerative joint disease of 
both knees in July 1997.  An EMG study was thereafter 
performed which confirmed the presence of peripheral 
neuropathy of the lower extremities.  The veteran was again 
referred to the Neurosurgery Clinic; on this occasion, 
however, the September 1997 neurosurgical examiner found the 
there was neuropathic pain of a questionable cause.  It was 
indicated that direct causation to the spinal anesthetic 
event was highly uncertain.

The CAVC has held that where, as here, there is a wide 
diversity of medical opinion, the duty-to-assist requires 
that an additional examination be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In view of the conflicting medical opinions 
presented by the March 1997 and September 1997 neurosurgical 
examiners, the Board finds that a more comprehensive 
peripheral nerve examination should be accomplished.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his peripheral neuropathy of 
the feet, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must schedule the veteran for 
a VA examination by a board-certified 
specialist in neurology, if available, 
who has not previously examined him.  All 
indicated tests, including an EMG study 
of the lower extremities, should be 
conducted.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
specialist prior to the examination.  The 
examiner should integrate the previous 
neurological findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's peripheral 
nerve disorder of the feet.  Based upon a 
review of the record and the examination, 
the specialist should indicate whether it 
is more likely, less likely or as likely 
as not that any such present peripheral 
neuropathy of the feet is the result of 
his November 1996 right knee arthroscopy 
with spinal anesthetic either by way of 
direct causation or aggravation.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's section 1151 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's private attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


